DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14, line 3 refers to “its”.  The element “its” is referring to is unclear.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flacht (US 2019/0186584).
With respect to claim 1, Flacht discloses a vehicle height adjustment system (fig. 2), comprising: a cylinder housing part (81) having an inner space (84) configured to receive working fluid (fig. 3b; paragraph 39); a piston part (831) positioned in the cylinder housing part (81), the piston part (831) configured to move linearly in response to the working fluid transferred to the cylinder housing part (81); a damper rod part (86) positioned in the piston part (831); a protrusion part (832) protruding outward from the damper rod part (86); and a guide part (‘sleeve’; paragraph 35) formed in the piston part (831) facing the protrusion part (832), wherein the protrusion part (832) is inserted into the guide part (‘sleeve’; paragraph 35).  (Figs. 1-5, paragraphs 26-43.)  
With respect to claim 2, Flacht discloses wherein the cylinder housing part (81) comprises: a first body part (lower portion of 81 not including 814) surrounding the piston part (831), and having a working space configured to guide upward and downward movement of the piston part (831); and a second body part (upper portion of 81 including 814) extending from the first body part (lower portion of 81 not including 814) while forming a step portion (814) with the first body part (lower portion of 81 not including 814), the second body part (lower portion of 81 including 814) having a shape corresponding to a side surface of the piston part (831).  (Figs. 1-5, paragraphs 26-43.)  
With respect to claims 7-8, Flacht discloses the protrusion part (832) is formed integrally with the damper rod part (86); wherein the protrusion part (832) is separately fabricated and fastened to the damper rod part (86).  (Figs. 1-5, paragraphs 26-43.)  Applicant's claim of a “protrusion part is formed integrally with the damper rod part” and “the protrusion part is separately fabricated and fastened to the damper rod part" is a product-by-process claim.  Determination of patentability is based on the product itself, and not dependent upon the method of production. See MPEP 2113. The product of Applicant’s product-by-process claim is the same as or an obvious variant of the process in Flacht.
With respect to claim 9, Flacht discloses the protrusion part (832) is inserted into the guide part to suppress rotational movement of the damper rod part (86) with respect to the moving direction.  (Figs. 1-5, paragraphs 26-43.)  Regarding the limitation of “to suppress rotational movement of the damper rod part with respect to the moving direction” is functional language. “[Apparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987.)  Flacht discloses the structural limitation of the claim.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Flacht in view of Russell (US 2019/0390730).
With respect to claim 14, Flacht discloses a vehicle height adjustment system (fig. 2), and an output unit (1) comprising: a cylinder housing part (81) having an inner space (84) configured to receive working fluid (fig. 3b; paragraph 39); a piston part (83) positioned in the cylinder housing part (81), the piston part (83) configured to move linearly in response to the working fluid transferred to the cylinder housing part (81); a damper rod part (831) positioned in the piston part (83); a protrusion part (832) protruding outward from the damper rod part (832); and a guide part (831) formed in the piston part (83) facing the protrusion part (832), wherein the protrusion part (832) is inserted into the guide part (831).  (Figs. 1-5, paragraphs 26-43.)  Flacht is silent regarding the source of the working fluid.  Russell teaches of a vehicle height adjustment system, comprising: an output unit (12) connected to a vehicle body for reducing vibration, the output unit (12) configured to change its length in response to transfer of working fluid to adjust a height of the vehicle body with respect to ground; a connection pipe (16) connected to the output unit (12); and an input unit (34) connected to the connection pipe (16), the input unit (34) configured to supply the working fluid to the output unit through the connection pipe (16).  (Figs. 1-61, paragraphs 197-325.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the structure as described in Russell into the invention of Flacht in order to tune and mitigate shock transmission over a broad range of impact speeds, forces, and volumetric fluid displacements for vehicles, machinery, and equipment.  (Paragraph 4.)
With respect to claim 15, Flacht discloses the output unit (1) comprises at least one of: a front wheel output unit configured to adjust a height of a front wheel-side vehicle body; and a rear wheel output unit configured to adjust a height of a rear wheel-side vehicle body (fig. 1).  (Figs. 1-5, paragraphs 26-43.)  
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Flacht and Russell, as applied to claim 14 above, and further in view of Fox (US 10,352,392).
With respect to claims 16-17, Flacht, as modified, is silent regarding an input piston housing part.  Fox teaches of the input unit comprises: an input piston housing part (fig, 12) containing the working fluid; and an input piston part (446 or 522) configured to move in a vertical direction to transfer the working fluid between the input unit and the output unit (fig. 9); wherein the input unit further comprises: a driving part  (441) configured to generate rotational power for driving the input piston; and a reduction part (443) connected between the driving part and the input piston, the reduction part configured to generate a torque by increasing the rotational power of the driving part and transmit the torque to the input piston part.  (Figs. 1-37, cols. 5-18.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the structure as described in Fox into the invention of Flacht, as modified, in order to provide automatic modulation of damping forces based on sensing and reacting to internally-generated or externally-generated conditions.  (Col. 2, lines 8-12.)
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Flacht and Russell, as applied to claim 14 above, and further in view of Apostolides et al. (US 9,759,385).
With respect to claims 19-20, Flacht, as modified, is silent regarding a replenishment unit.  Apostolides et al. teaches of a replenishment unit (110) connected to the input unit (104), the replenishment unit (110) configured to supply the working fluid into the input unit (104); further comprising a supply pipe (fig. 1) connected between the input unit (104) and the replenishment unit (110), wherein the replenishment unit (110) is configured to supply the working fluid into the input unit through the supply pipe (fig. 1) in response to a negative pressure (col. 4) formed in the input unit due to a leakage of the working fluid from operation. (Figs. 1-9, cols. 4-19.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the structure as described in Apostolides et al. into the invention of Flacht, as modified, in order to improve strategies, techniques, methods, and systems for processing and/or filtering the fluids employed in machine fluid systems.  (Col. 1, lines 30-35.)

Allowable Subject Matter
Claims 3-6 and 10-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A ENGLISH whose telephone number is (571)270-7014. The examiner can normally be reached Monday-Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A ENGLISH/Primary Examiner, Art Unit 3614